Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milton (WO2017196776A1), henceforth referred to as Milton.
Regarding Claim 1, Milton teaches a modular front drivetrain for operating front wheels of a vehicle, the modular front drivetrain comprising: a modular chassis supporting a drivetrain and a steering system operatively coupled with the front wheels (Paragraph [0004]: “According to another aspect of the disclosure, a front wheel drive vehicle includes a vehicle support structure, a front wheel that is rotatable relative to the vehicle support structure, a driveshaft connected to the front wheel for driving the front wheel, a steering arm connected to the front wheel for steering the front wheel, and a front suspension system. The front suspension system includes a suspension device connected to the vehicle support structure, a control arm and a yoke mount that connects the suspension device to the control arm”); a spindle assembly coupled with each front wheel (Claim 16: “front suspension system further includes a knuckle that supports the front wheel and is connected to the control arm”); and a front suspension system coupling each spindle assembly to the modular chassis (Paragraph [0062]: “inboard ends of the control arms 99, 100 may be pivotally connected to the vehicle support structure 17”).
Regarding Claim 2, Milton teaches that the modular front drivetrain comprises a single drivetrain and suspension assembly that is configured to be installed onto and removed from the vehicle (Figures 14 depicts the entire drivetrain, steering, and suspension unit as one modular subassembly mounted on structure 17. Furthermore, Figure 3 shows structure 17 mounted on vehicle frame rail 16).”  In addition, regarding certain elements being ‘removable’, see MPEP 2144.04(V)(C) In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.”).
Regarding Claim 3, Milton teaches that the modular front drivetrain is configured to facilitate a practitioner replacing an entire drivetrain and suspension quickly and easily in the event of a part failure (Figures 14 depicts the entire drivetrain, steering, and suspension unit as one modular subassembly mounted on structure 17. Furthermore, Figure 3 shows structure 17 mounted on vehicle frame rail 16).  In addition, regarding certain elements being ‘removable’/’replaceable’, see MPEP 2144.04(V)(C) In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.”).
Regarding Claim 4, Milton teaches that the front suspension system includes an upper control arm and a lower control arm that are configured to couple the front wheel with the modular chassis (Paragraph [0058]: “a steering arm or link 98 of a steering system for steering the front wheel, front suspension system components (e.g., upper and lower independent suspension control arms 99 and 100, respectively) . . . To allow those components to connect to or otherwise be associated with the front wheel 14, a custom front support member or knuckle 104 was developed for the front suspension system 95. The knuckle 104 rotatably supports the front wheel 14 and associated hub”)
Regarding Claim 5, Milton teaches that the upper control arm comprises two inboard upper control arm joints that couple the upper control arm to the modular chassis (Paragraph [0062]: “In the embodiment shown in Figure 13 A, inboard ends of the control arms 99, 100 may be pivotally connected to the vehicle support structure 17”. Furthermore, Figure 14 depicts two inboard attachment points for the upper control arms 99.) and an outboard upper control arm joint that couples the upper control arm to the spindle assembly (Figure 12 depicts upper control arm 99 coupled to knuckle 104 at an outer joint).
Regarding Claim 6, Milton teaches that the lower control arm includes two inboard lower control arm joints that couple the lower control arm to the modular chassis (Paragraph [0062]: “In the embodiment shown in Figure 13 A, inboard ends of the control arms 99, 100 may be pivotally connected to the vehicle support structure 17”. Furthermore, Figure 14 depicts two inboard attachment points for the lower control arms 100.) and an outboard lower control arm joint that couples the lower control arm to the spindle assembly (Figure 12 depicts lower control arm 100 coupled to knuckle 104 at an outer joint).
 Regarding Claim 7, Milton teaches that the upper control arm and the lower control arm are configured to facilitate vertical motion of the front wheel during travel over terrain and accommodate horizontal motion of the front wheel during steering of the front wheel by way of the steering gear (Paragraph [0058]: “suspension control arms 99 and 100 during all steering and suspension operational situations (e.g., through full suspension travel and full steering travel of the front wheel 14).”).
Regarding Claim 8, Milton teaches a strut that is comprised of a shock absorber and a coil spring (Paragraph [0061]: “Alternatively, the above-mentioned suspension device may be any suitable suspension device, such as a linear or non-linear dynamic suspension member. For example, the suspension device may include a coil spring, a magnetic suspension member and/or an electromagnetic suspension member”) is mounted to the lower control arm by way of a lower pivot (Paragraph [0060]: “Referring to Figures 12-13B, the front suspension system 95 further includes a unique support member or yoke mount 108 for attaching a suspension device, such as a gas (e.g., air) spring and damper assembly 109, to the lower control arm 100”); and wherein a top of the strut is coupled to an upper pivot disposed on a chassis of the vehicle (Paragraph [0060]: “the spring 110 may be connected to the frame 16 or other portion of the vehicle support structure 17”).
Regarding Claim 9, Milton teaches that the drivetrain includes a transaxle, a front differential and a drive axle coupled between each front wheel and the front differential (Figure 5: Front motor gearbox 26 includes transmission and differential in the same housing (transaxle), with a drive axle coupling the transaxle and spindle. Furthermore, Paragraph [0042]: “Returning to Figure 5, each of the gear trains 25 may include multiple gears that are configured to mesh together to transmit torque from a respective motor 22 to a respective wheel 14” ).
Regarding Claim 10, Milton teaches that the drive axle is configured to conduct torque from the transaxle to the front wheel (Paragraph [0042]: “Returning to Figure 5, each of the gear trains 25 may include multiple gears that are configured to mesh together to transmit torque from a respective motor 22 to a respective wheel 14”) and accommodate vertical pivoting motion of the front suspension system in response to road conditions (Paragraph [0058]: “to avoid contact with the drive half-shaft 102 and CV boot 106 (which covers the CV joint), steering arm 98, and suspension control arms 99 and 100 during all steering and suspension operational situations (e.g., through full suspension travel and full steering travel of the front wheel 14).”).
Regarding Claim 11, Milton teaches that the drive axle includes a constant velocity joint that is coupled with the spindle assembly and configured to allow uninterrupted torque transmission from the transaxle to the front wheel during vertical pivoting of the front suspension assembly due to road conditions (Figure 12: drive half-shaft 102 and CV boot 106, that covers CV joint, are coupled to knuckle 104).
Regarding Claim 12, Milton teaches that the steering system includes a steering rod coupled between each spindle assembly (Paragraph [0058]: “For example, the steering arm 98 may be pivotally connected to the knuckle 104 in any suitable manner, such as with a knuckle mount that includes a pivot member (e.g., pivot ball) and a pivot bearing (e.g., pivot socket). Likewise, the control arms 99 and 100 of the front suspension system 95 may each be pivotably connected to the knuckle 104 in any suitable manner, such as with knuckle mounts that each include a pivot member (e.g., pivot ball) and a pivot bearing (e.g., pivot socket)”) and a steering gear disposed on the modular chassis (Paragraph [0058]: “Such components may . . . a steering arm or link 98 of a steering system for steering the front wheel, front suspension system components”).
Regarding Claim 13, Milton teaches that the steering gear is configured to cause the front wheels to articulate horizontally with respect to the modular chassis upon the steering gear being turned (Paragraph [0058]: “a steering arm or link 98 of a steering system for steering the front wheel, front suspension system components”) by way of a steering wheel of the vehicle.
Regarding Claim 14, Milton teaches that the steering rod is coupled with each spindle assembly by way of a steering rod-end joint configured to allow vertical and horizontal rotational motion of the spindle assembly during operation of the vehicle (Paragraph [0058]: “For example, the steering arm 98 may be pivotally connected to the knuckle 104 in any suitable manner, such as with a knuckle mount that includes a pivot member (e.g., pivot ball) and a pivot bearing (e.g., pivot socket). Likewise, the control arms 99 and 100 of the front suspension system 95 may each be pivotably connected to the knuckle 104 in any suitable manner, such as with knuckle mounts that each include a pivot member (e.g., pivot ball) and a pivot bearing (e.g., pivot socket)”)
Regarding Claim 15, Milton teaches that the steering rod-end joint is coupled with each spindle assembly forward of a drive axle so as to provide a leading-edge steering system to the vehicle (Figure 12, a front perspective view, shows steering arm 98 on the leading edge of the spindle assembly)
Regarding Claim 16, Milton teaches A method for a modular front drivetrain for operating front wheels of a vehicle (Paragraph [0004]: “According to another aspect of the disclosure, a front wheel drive vehicle includes a vehicle support structure, a front wheel that is rotatable relative to the vehicle support structure, a driveshaft connected to the front wheel for driving the front wheel, a steering arm connected to the front wheel for steering the front wheel, and a front suspension system. The front suspension system includes a suspension device connected to the vehicle support structure“), the method comprising: configuring a modular chassis for supporting a drivetrain to convey torque from an engine onboard the vehicle to the front wheels (Paragraph [0004]: “According to another aspect of the disclosure, a front wheel drive vehicle includes a vehicle support structure, a front wheel that is rotatable relative to the vehicle support structure, a driveshaft connected to the front wheel for driving the front wheel”); coupling each front wheel to the modular chassis by way of a spindle assembly and a front suspension system (Paragraph [0062]: “inboard ends of the control arms 99, 100 may be pivotally connected to the vehicle support structure 17” and paragraph [0058]: “Likewise, the control arms 99 and 100 of the front suspension system 95 may each be pivotably connected to the knuckle 104”); communicating torque from the drivetrain to the front wheel by way of a front differential and drive axles (Paragraph [0042]: “With continuing reference to FIG. 2, a drive axle 146 is coupled between a transaxle and the front-right wheel 125. The drive axle 146 is configured to conduct torque from the transaxle to the front-right wheel”); coupling a braking system with the drive axles for slowing rotation of the front wheels (Paragraph [0058]: “Referring to Figure 12 . . . Such components may include air brake system components (e.g., an air brake chamber 96 and brake caliper assembly 97 that is actuated by the air brake chamber 96)”, “As another example, the air brake chamber 96 may be mounted on the knuckle 104”); disposing a steering system on the modular chassis for directing horizontal motion of the front wheels (Paragraph [0058]: “a steering arm or link 98 of a steering system for steering the front wheel, front suspension system components”); and installing the modular front drivetrain onto the vehicle (Figures 14 depicts the entire drivetrain, steering, and suspension unit as one modular subassembly mounted on structure 17. Furthermore, Figure 3 shows structure 17 mounted on vehicle frame rail 16).
Regarding Claim 17, Milton teaches that the modular front drivetrain is configured as a single drivetrain and suspension assembly to be installed onto and removed from the vehicle (Figures 14 depicts the entire drivetrain, steering, and suspension unit as one modular subassembly mounted on structure 17. Furthermore, Figure 3 shows structure 17 mounted on vehicle frame rail 16).  In addition, regarding certain elements being ‘removable’, see MPEP 2144.04(V)(C) In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.”).
Regarding Claim 18, Milton teaches that coupling includes configuring the front suspension system to allow vertical motion of the front wheels due to road conditions (Paragraph [0058]: “suspension control arms 99 and 100 during all steering and suspension operational situations (e.g., through full suspension travel and full steering travel of the front wheel 14).”)
Regarding Claim 19, Milton teaches that disposing includes coupling a steering rod between each spindle assembly (Paragraph [0058]: “For example, the steering arm 98 may be pivotally connected to the knuckle 104 in any suitable manner, such as with a knuckle mount that includes a pivot member (e.g., pivot ball) and a pivot bearing (e.g., pivot socket). Likewise, the control arms 99 and 100 of the front suspension system 95 may each be pivotably connected to the knuckle 104 in any suitable manner, such as with knuckle mounts that each include a pivot member (e.g., pivot ball) and a pivot bearing (e.g., pivot socket)”) and a steering gear disposed on the modular chassis (Paragraph [0058]: “a steering arm or link 98 of a steering system for steering the front wheel, front suspension system components”).
Regarding Claim 20, Milton teaches that the steering rod includes coupling a steering rod-end joint with each spindle assembly forward of the drive axles to provide a leading- edge steering system to the vehicle (Figure 12, a front perspective view, shows steering arm 98 on the leading edge of the spindle assembly).
Regarding Claim 21, Milton teaches that communicating torque includes coupling each drive axle with the spindle assembly by way of a constant velocity joint (Figure 12: drive half-shaft 102 and CV boot 106, that covers CV joint, are coupled to knuckle 104) configured to allow uninterrupted torque transmission from the transaxle to the front wheel during vertical pivoting of the front suspension assembly due to road conditions. 
Cited Prior Art not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Roethlisberger (US4057120A), which discloses “A front wheel drive and suspension arrangement wherein drive train and independent suspension components are integrally mounted on a cross-member structure and adapted for mounting as a subassembly on the front portion of a vehicular frame”. Further prior art includes Wright (WO 2018096513 A1), which discloses a front wheel drive suspension and steering system for a vehicle, with control arms, braking assemblies, and spindle assemblies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.O./
Examiner, Art Unit 3614
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614